Citation Nr: 0917152	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-38 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from November 2004 to 
February 2006; and from October 2007 to February 2008. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

In an April 23, 2009 statement submitted to the Board, the 
Veteran indicated that he desired to withdraw his appeal for 
an initial compensable evaluation for his service-connected 
bilateral hearing loss; as of that date, the Board had not 
promulgated a final decision on the issue presented. 


CONCLUSION OF LAW

The appellant's appeal has been withdrawn.  38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2008).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In April 2009, the Veteran submitted a written statement 
indicating that he was withdrawing his appeal.  The only 
issue on appeal was a claim of entitlement to an initial 
compensable evaluation for service-connected bilateral 
hearing loss.  As of that date, the Board had not yet 
promulgated a final decision on the issue presented.  Because 
the appellant has clearly expressed a desire to terminate the 
appeal, because he has done so in writing, and because the 
Board has not yet promulgated a decision on the appeal, the 
legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2008).  Accordingly, further 
action by the Board on this appeal is not appropriate, and 
the appeal will be dismissed.  38 U.S.C.A. § 7105(d) (West 
2002).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


